Case 1:20-cv-21093-FAM Document 20 Entered on FLSD Docket 12/16/2020 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:20-cv-21093-FAM

  OTC PHARMACEUTICAL PRODUCTS, INC.,
  a Florida corporation,

         Plaintiff,
  v.

  CENTRAL FREIGHT LINES, INC.,
  a foreign corporation,

        Defendant.
  _____________________________________/

                               JOINT NOTICE OF SETTLEMENT

         Plaintiff, OTC PHARMACEUTICAL PRODUCTS, INC., and Defendant, CENTRAL

  FREIGHT LINES, INC., by and through their respective undersigned counsel, and pursuant to

  Local Rule 16.4, S.D. Fla., hereby give notice that the parties in the above-styled case have

  resolved and have reached a full and final settlement of all claims.

         Dated: December 16, 2020

   Respectfully submitted,

   LAW OFFICES OF ADAM J. STEINBERG, P.A.                  KRISTI NEHER DAVISSON, PLLC
   Counsel for Plaintiff                                   Counsel for Defendant
   200 S. Andrews Ave, Suite 903                           1110 N. Florida Avenue
   Ft. Lauderdale, FL 33301                                Tampa, FL 33602
   T: (954) 548-3357                                       T: (813) 786-6979
   F: (888) 222-4192
                                                           By: s/Kristi Neher Davisson
   By: _s/ Adam J. Steinberg__________                     Kristi Neher Davisson
   Adam J. Steinberg                                       Fla. Bar No. 0152382
   Fla. Bar No. 389579                                     kdavisson@kndlawfirm.com.
   adam@adamsteinberglaw.com




                                                                                            1|Page
